DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/13/2021 and 01/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 11-12, 14, 18, 21, 23, 25-26, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (U.S. Patent No. 8583769, hereinafter “Peters”) in view of Stienhans et al. (U.S. Patent No. 7996525, hereinafter “Stienhans”).

Claims 1, 19, and 20:Peters discloses a system comprising: 
one or more computers (Column 23, Lines 49-50; Fig. 16 illustrates a computer system or server with which some embodiments of the invention are implemented); and 
one or more computer-readable media storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations (Column 23, Lines 37-41; When these instructions are executed by one or more computational elements, they cause the computational elements to perform the actions indicated in the instructions) comprising: 

storing, by the one or more computers, the configuration information for the multiple computing environments in a repository (See citation above); 
monitoring, by the one or more computers, actions that change configurations of the multiple computing environments and recording indications of the changes in the repository such that the repository stores, for each of the multiple computing environments, multiple sets of configuration information that indicate configurations that were active at different times and respective performance measures indicating performance resulting from use of the configurations (Column 15, Lines 52-59; The configuration store creates a new instance of the configuration that is stored in conjunction with the prior configuration so that a revision history for the configuration is retained.  Each configuration is also marked with the date and time that it is stored to the configuration store and the user that committed the configuration.  Each configuration is also stored with a set of performance parameters that identify a realized performance associated with the configuration); 

in response to determining that the condition of the first computing environment satisfies criteria for changing at least one configuration parameter of the first computing environment, selecting a set of configuration information from among multiple sets of configuration information stored for a second computing environment of the multiple computing environments (Column 15, Lines 44-49; When the revert function is invoked, the function processor retrieves an older version of a configuration from the configuration store and the function processor deploys that configuration to the appropriate servers to restore the servers to a known working configuration) (Column 9, Lines 52-58; A configuration is associated with zero or more groups when it is first added to the configuration store.  The group identifies the servers of the distributed platform to which the configuration is to be deployed.  The group associated with a configuration can be changed at any time so that it is deployed to a different server, deployed to an additional server, or is removed from a server.  Thus, the configuration from a server can be deployed to a different server, where both servers belong to the same group); 
retrieving, from the repository, the selected set of stored configuration information for the second computing environment (See citation above. The 
adjusting the at least one configuration parameter of the first computing environment by selectively transferring a subset of configuration parameters from the retrieved set of stored configuration information for the second computing environment to the first computing environment (See citation above.  The function processor deploys that configuration to the appropriate servers to restore the servers to a known working configuration).

Peters does not appear to disclose: 
	determining that a condition of the multiple computing environments satisfies criteria for creating a new computing environment; and 
	in response to determining that the condition of the multiple computing environments satisfies criteria for creating a new computing environment, creating the new computing environment, wherein the new computing environment is configured to automatically self-register with the management system. 

Stienhans discloses a method for dynamically provisioning cloud computing resources comprising: 
determining that a condition of the multiple computing environments satisfies criteria for creating a new computing environment (Column 6, Lines 11-14; Resource controller may monitor the processing load of each active server and activate additional servers based on the loading of each server so that an aggregated loading on the logical network of servers does not exceed a threshold); and 


At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Peters’ system by integrating the features of Stienhans’ method in order to provide scalability (e.g., increase or decrease resource utilization as needed) (Stienhans, Column 1, Lines 30-32). 	

The method of claim 1 is implemented by the system of claim 19 and is therefore rejected with the same rationale as claim 1.

Regarding the “non-transitory computer-readable media” of claim 20, Peters discloses many of the described processes and components are implemented as software processes that are specified as a set of instructions recorded on a computer readable storage medium (Column 23, Lines 33-36).

Claim 2:Peters in view of Stienhans further discloses wherein the obtained configuration information indicates settings, users, or applications of the multiple computing environments (Peters, Column 8, Lines 49-52; The hierarchical sets of configurations include different sets of operating system configurations, applications, application configurations, and customer configurations).

Claim 6:Peters in view of Stienhans further discloses:
storing, by the management system, policy data indicating one or more policies for the first computing environment of the multiple computing environments (Peters, Column 16, Lines 60-61; The end-to-end monitoring verifies successful deployments of the configurations);
wherein determining that the condition of the first computing environment satisfies criteria for changing the at least one configuration parameter of the first computing environment comprises performing, by the management system, an audit of the first computing system with respect to the one or more policies indicated by the policy data, wherein performing the audit comprises determining that a configuration parameter of the first computing environment, a change to a configuration parameter of the first computing environment, or an action at the first computing environment does not satisfy the one or more policies indicated by the policy data (Peters, Column 16, Lines 61-65; The end-to-end monitoring identifies other states and conditions that may occur as part of configuration deployment including identification of errors and performance issues as some examples). 

Claim 11:Peters in view of Stienhans further discloses providing an interface enabling a user to define management tasks and remotely initiate management tasks for individual computing environments (Peters, Column 18, Lines 34-36; The repository includes functionality for users to set custom triggers to issue alerts when user-specified conditions are met), wherein the interface provides functionality to combine a series of management tasks into a workflow (Peters, Column 18, Lines 37-41; To specify a trigger, a user (1) identifies one or more configurations to monitor, (2) defines one or more conditions for the identified configurations that when satisfied issue the alert, and (3) methods for receiving the alert) and to combine, transfer, or share settings among different computing environments (Peters, Column 9, Lines 52-58; A configuration is associated with zero or more groups when it is first added to the configuration store.  The group identifies the servers of the distributed platform to which the configuration is to be deployed.  The group associated with a configuration can be changed at any time so that it is deployed to a different server, deployed to an additional server, or is removed from a server.  Thus, the configuration from a server can be deployed to a different server, where both servers belong to the same group).

Claim 12:Peters in view of Stienhans further discloses receiving data indicating a request to replicate at least a portion of a configuration of the second computing environment at the first computing environment, in response to receiving the data indicating the request to replicate at least a portion of the configuration of the second computing 

Claim 14:Peters in view of Stienhans further discloses:
providing, by the management system, an interface to define performance tests to be executed for the multiple computing environments (Peters, Column 18, Lines 19-23; The repository includes alert functionality to automatically notify users when specified conditions are satisfied.  In some embodiments, the alerts are used to notify users when performance for a newly deployed configuration is less than a previously deployed configuration); and

wherein determining that the condition of the first computing environment satisfies criteria for changing at least one configuration parameter of the first computing environment comprises determining, based on the performance test, that the particular first computing environment does not provide at least a threshold level of performance (Peters, Column 18, Lines 26-31; The performance data is compared to the performance data stored with previous instances of the configurations as part of the revision history in the repository. When the performance falls below a specified threshold, an alert is issued to notify the user of the condition). 

Claim 15:
Peters in view of Stienhans discloses the method as recited in claim 1. 

Peters does not appear to disclose:
storing, by the management system, environment data for deploying computing environments, wherein the environment data comprises software images or installers for creating new computing environments in at least one of local computing hardware, remote computing hardware, virtual machines, containers, or cloud computing platforms; and
creating, by the management system, the new computing environment based on the environment data. 


storing, by the management system, environment data for deploying computing environments, wherein the environment data comprises software images or installers for creating new computing environments in at least one of local computing hardware, remote computing hardware, virtual machines, containers, or cloud computing platforms (Column 5, Lines 39-41; Cloud management service may access a specified image and instantiate the image to create a new server instance, referred to as a dialog instance); and
creating, by the management system, the new computing environment based on the environment data (See citation above.  An image is instantiated to create a new server instance). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Peters’ system by integrating the features of Stienhans’ method in order to provide scalability (e.g., increase or decrease resource utilization as needed) (Stienhans, Column 1, Lines 30-32). 	

Claim 18:Peters in view of Stienhans further discloses managing, by the management system, the execution of customized workflows for individual computing environments, each of the customized workflows comprising one or more operations to be performed by a corresponding computing environment (Peters, Column 7, Lines 53-55; Configurations, which are managed by the configuration management repository, are deployed to 

Claim 21:Peters in view of Stienhans further discloses wherein determining that the condition of the first computing environment satisfies criteria for changing at least one configuration parameter of the first computing environment comprises:
based on the respective performance measures indicating performance resulting from use of the configurations, determining that a particular configuration resulted in performance improvement of the second computing environment compared to performance of the first computing environment (Peters, Column 15, Lines 44-49; When the revert function is invoked, the function processor retrieves an older version of a configuration from the configuration store and the function processor deploys that configuration to the appropriate servers to restore the servers to a known working configuration, which is a performance improvement) (Peters, Column 9, Lines 52-58; A configuration is associated with zero or more groups when it is first added to the configuration store.  The group identifies the servers of the distributed platform to which the configuration is to be deployed.  The group associated with a configuration can be changed at any time so that it is deployed to a different server, deployed to an additional server, or is removed from a server.  Thus, the configuration from a server can be deployed to a different server, where both servers belong to the same group). 

Claim 23:Peters in view of Stienhans further discloses:

based on input provided through the interface, selecting a set of configuration information for the first computing environment that indicates a previous configuration of the first computing environment (Peters, Column 16, Lines 7-10; The user can select a configuration to revert to and have that configuration be deployed to the appropriate servers with the invocation of the revert function);
retrieving the selected set of stored configuration information that indicates the previous configuration of the first computing environment and adjusting the configuration of the first computing environment to the selected previous configuration by applying the retrieved set of stored configuration information to the first computing environment (Peters, Column 15, Lines 44-49; When the revert function is invoked, the function processor retrieves an older version of a configuration from the configuration store and the function processor deploys that configuration to the appropriate servers to restore the servers to a known working configuration).

Claim 25:Peters in view of Stienhans further discloses:
providing, by the management system, an interface configured to provide information that indicates the configurations of the multiple computing environments and indicates the respective performance measures for the configurations, the interface 
based on input provided through the interface, selecting a set of configuration information from among multiple sets of configuration information stored for the second computing environment (Peters, Column 16, Lines 1-9; The function processor retrieves the revision history for the identified configuration and presents the performance parameters for each revision or instance of the configuration that is stored in the configuration store); and
in response to receiving the input provided through the interface, retrieving the selected set of stored configuration information and adjusting the configuration of the first computing environment by applying the retrieved set of stored configuration information to the first computing environment (Peters, Column 15, Lines 44-49; When the revert function is invoked, the function processor retrieves an older version of a configuration from the configuration store and the function processor deploys that configuration to the appropriate servers to restore the servers to a known working configuration).

Claim 26:Peters in view of Stienhans discloses the method of claim 1, wherein determining that the condition of the first computing environment satisfies criteria for changing the at at least one of: 
determining that a performance condition of the first computing environment is not within specified performance limits for the current configuration of the first computing environment (Peters, Column 6, Lines 22-26); 
determining, based on a schedule, that a current time of day is outside of specified time ranges for the current configuration of the first computing environment;
determining that a user demand of the first computing environment is not within specified limits of user demand for the current configuration of the first computing environment;
determining that an error rate of the first computing environment exceeds a specified threshold error rate; or
determining that a response time of the first computing environment exceeds a specified threshold response time.

Peters does not appear to disclose the performance condition is a load condition and the specified performance limits are load limits.  However, Peters, in his background, discloses load as a performance factor (Column 1, Lines 35-37). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Peters and Stienhans’ performance factor with load, as disclosed in the background of Peters, in order to support various metrics of performance in the determination of how a newly deployed configuration is performing. 

Claim 31:Peters in view of Stienhans further discloses comprising storing, by the management system, historical performance test results indicating performance of the first computing environment at multiple different time periods (Peters, Column 4, Lines 25-29; The repository stores a revision history that records previous instances of a configuration.  As part of the revision history, the repository also stores performance parameters that are indicative of the performance by that configuration instance when it was deployed), wherein determining that the condition of the first computing environment satisfies criteria for changing the at least one configuration parameter of the first computing environment comprises determining that historical performance test results for the first computing environment are not within specified limits of performance test results (Peters, Column 6, Lines 24-26; Alerts are used to notify users when performance for a newly deployed configuration is less than a previously deployed configuration).

Claim 32:
Peters in view of Stienhans further discloses wherein determining that the condition of the multiple computing environments satisfies the criteria comprises determining that a load level for the multiple computing environments exceeds a threshold load level (Peters, Column 6, Lines 22-26; Resource controller may monitor the processing load of each active server and activate additional servers so that an aggregated loading on the logical network of servers does not exceed a threshold).

Claim 33:


Peters does not appear to disclose in response to the new computing environment self-registering with the management system, subscribing the management system to receive configuration information from the new computing environment at regular time intervals (Stienhans, Column 7, Lines 20-22; The dialog instance may register itself with the central instance and provide status information to central instance to indicate when it is ready to start processing).

Stienhans discloses in response to the new computing environment self-registering with the management system, subscribing the management system to receive configuration information from the new computing environment at regular time intervals (Column 7, Lines 20-22; The dialog instance may register itself with the central instance and provide status information to central instance to indicate when it is ready to start processing).

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Peters’ system by integrating the features of Stienhans’ method in order to provide scalability (e.g., increase or decrease resource utilization as needed) (Stienhans, Column 1, Lines 30-32). 	

Claim 35:
Peters in view of Stienhans discloses the method as recited in claim 1. 



Stienhans discloses in response to the new computing environment self-registering with the management system, presenting, by the management system and through an interface, information indicative of the configuration of the new computing environment (Column 12, Lines 54-57), the management system being configured to adjust the configuration of the new computing environment in response to input received through the interface (Column 2, Lines 7-13; Cloud management system may act as an interface, whereby one or more users may setup resources on the cloud and configure cloud-based resources using a conventional web browser application).

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Peters’ system by integrating the features of Stienhans’ method in order to provide scalability (e.g., increase or decrease resource utilization as needed) (Stienhans, Column 1, Lines 30-32). 	

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (U.S. Patent No. 8583769, hereinafter “Peters”) in view of Stienhans et al. (U.S. Patent No. 7996525, hereinafter “Stienhans”); further in view of Joshi et al. (U.S. Patent Application Publication No. 2018/0288129, hereinafter “Joshi”).

Claim 9:Peters in view of Stienhans discloses the method as recited in claim 1.

Peters in view of Stienhans does not appear to disclose:
providing management services using a micro-service architecture that has a plurality of container-based modules configured to perform different management tasks, wherein the container-based modules are software images for software modules configured to run in isolation from each other on a host operating system;
identifying, from among a plurality of management tasks, a management task to perform for a particular computing environment;
selecting one of the software modules to perform the identified management task; and
performing the management task by causing the selected software module to be loaded and run by the management system or by the particular computing environment.

Joshi discloses: 
providing management services using a micro-service architecture that has a plurality of container-based modules configured to perform different management tasks (Fig. 1) (§ 0042, Lines 4-6; A distributed application performance management application including the application monitor and application agents) (§ 0043, Lines 1-4; The application agent may gather attributes, metrics, and events of application components and report the gathered information to the application monitor) (§ 0051, Lines 5-6; The container may execute agents of the monitoring application) (§ 0053, 
identifying, from among a plurality of management tasks, a management task to perform for a particular computing environment (§ 0060, Lines 1-4 and 7-10; Identify services and their attributes based on a specified composition file);
selecting one of the software modules to perform the identified management task (§ 0061, Lines 3-4; Select agents based on the identified services and their attributes); and
performing the management task by causing the selected software module to be loaded and run by the management system or by the particular computing environment (Fig. 1) (§ 0071, Lines 5-8; Deploying the selected agents via the container manager).

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Peters and Stienhans by incorporating the teachings of Joshi in order to implement monitoring for containerized applications (Joshi, § 0017, Lines 1-3). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 19, and 20 (and their dependent claims) have been considered but are moot because the new ground of rejection does not 
Applicant’s arguments, see page 11, filed 12/13/2021, with respect to the nonstatutory double patenting rejection of claims 1, 19, and 20 have been fully considered and are persuasive.  The nonstatutory double patenting rejection of claims 1, 19, and 20 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent No. 7657871 (Velupillai) – Method and System of Managing Configuration Profiles of a Plurality of Deployed Network Elements – Retrieve configuration profiles from network elements, storing the retrieved configuration profiles in a database, and distributing one or more stored configuration profiles to one or more network elements experiencing fault conditions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.